Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to Application No. 17/491,026 filed 09/30/2021.  Claims 21-38 are pending and have been examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 14-16 of U.S. Patent No. 8,667,546 in view of Cooper et al. (US 2004/0237104), herein Cooper. 
Application No. 17/491,026
U.S. Patent No. 8,667,546
21. (New) A method comprising: 
12. A method comprising: 
determining, at a first device, that new media content is stored at the first device; 
16. The method of Claim 12, wherein the message from the service provider is sent by the service provider in response to the service provider receiving input, from a device other than the PC or the DVR, selecting the specific multimedia content from a plurality of multimedia content that is stored or scheduled to be stored at the DVR.
in response to the determining, identifying a transcoded version of the new media content in a format suitable for playback at a third device; 
15. The method of Claim 12, further comprising: formatting the received multimedia content for playback by a portable device; and transferring the formatted multimedia content to a portable device.4Attorney Docket No.: 60097-0797
transmitting the transcoded version of the new media content to a second device to cause the second device to transfer the transcoded new media content to be displayed on the third device.
(claim 12) receiving, at the PC, the requested specific multimedia content from the DVR, wherein the DVR converts the requested specific multimedia content recorded by the DVR from a first format to a digital data stream.


However, the patented claims do not explicitly teach the DVR transmitting the transcoded version of the new media.
In an analogous art, Cooper, which discloses a system for video distribution, clearly teaches the first device transmitting the transcoded version of the new media. (PVR 26 contains a transcoder to create a mobile device playback version of the content, [0022].)
Therefore, before the time of invention, it would have been obvious to one with ordinary skill in the art to modify the patent ed claims by the first device transmitting the transcoded version of the new media, as taught by Cooper, to achieve the predictable result of transcoding the media 
Claim 22 of the application corresponds to claim 15 of the patent.
Claim 23 of the application corresponds to claim 16 of the patent.
Claim 24 of the application corresponds to claim 16 of the patent.
Claim 25 of the application corresponds to claim 15 of the patent and Cooper paragraph [0022].
Claim 26 of the application corresponds to claim 12 of the patent.
Claim 27 of the application corresponds to claim 15 of the patent.
Claim 28 of the application corresponds to claim 12 of the patent.
Claim 29 of the application corresponds to claim 14 of the patent.
Claim 30 of the application corresponds to claims 12, 15, 16 of the patent and Cooper paragraph [0022].
Claim 31 of the application corresponds to claim 15 of the patent.
Claim 32 of the application corresponds to claim 16 of the patent.
Claim 33 of the application corresponds to claim 16 of the patent.
Claim 34 of the application corresponds to claim 15 of the patent and Cooper paragraph [0022].
Claim 35 of the application corresponds to claim 12 of the patent.
Claim 36 of the application corresponds to claim 15 of the patent.
Claim 37 of the application corresponds to claim 12 of the patent.
Claim 38 of the application corresponds to claim 14 of the patent.
Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425